Exhibit 99.1 - SEE PDF Slide 1: Investor Presentation November 2010 Slide 2: Forward Looking Statements Statements contained herein that are not historical facts are forward-looking statements within the meaning of the Securities Act of 1933, as amended.Those statements include statements regarding the intent, belief or current expectations of Chembio and its management. Such statements reflect management's current views, are based on certain assumptions and involve risks and uncertainties. Actual results, events, or performance may differ materially from the above forward-looking statements due to a number of important factors, and will be dependent upon a variety of factors, including, but not limited to, Chembio’s ability to obtain additional financing and the demand for Chembio's products.Chembio undertakes no obligation to publicly update these forward-looking statements to reflect events or circumstances that occur after the date hereof or to reflect any change in Chembio's expectations with regard to these forward-looking statements or the occurrence of unanticipated events. Factors that may impact Chembio's success are more fully disclosed in Chembio's most recent public filings with the U.S. Securities and Exchange Commission. Slide 3: • Medford, NYManufacturer of Point of Care Rapid Diagnostic Tests • Five Year Revenue CAGR of 33% • FY 2009 Total Revenues of $13.8MM • Profitable in 2009 and 2010YTD through Sept. 30 • Anticipate $15MM+ Revenues in 2010 • 68% of Revenues from FDA Approved Rapid HIV Tests Marketed Globally • in U.S. by Alere (formerly Inverness Medical) • Near & Long Term Catalysts • Product Launches Using Chembio’s Patented DPP® Rapid Test Platform Slide 4: FDA Approved Rapid HIV Tests Distributed in US Exclusively by Inverness Medical • 148% Revenue Increase in 2009 to $5.3MM – 20% Market Share • Competitive Features – CLIA Waived – Two Formats – 99.7% Sensitivity; 99.9% Specificity – Proprietary Formulation Enables 24 Month Stability – Strong Marketing Partner Marketed Ex-US Directly by Chembio through Distributors Slide 5: PATENTED DUAL PATH PLATFORM (DPP®) KEY DESIGN AND PERFORMANCE ADVANTAGES vs. LATERAL FLOW • Independent Sample Flow Path Enables Improved Sensitivity & Use of More Challenging Sample Types • Improved Multiplexing Facilitatedby Direct Binding, Uniform Delivery of Samples • US Patent #7,189,522. Patents Issued or Pending in all major markets Slide 6: Dual Path Platform DPP® vs. Lateral Flow • Dual Path Platform – Chembio is a Licensor – Basis for Branded & OEM Product Pipeline • Lateral Flow Platform – Chembio is a Licensee • Alere Sells in US • Ex-US Chembio Pays Alere either 8.5% or 5% Royalty Slide 7: Pipeline from DPP® Technology • 2011-2012 – Launch ofOral Fluid HIV Test and for Syphilis Tests & Establish Chembio DPP® Public Health Brand – International DPP Revenues – Brazil – Influenza Ag & Ab Tests • 2012-2014 – – Grow Chembio DPP® Public Health Brand – Launch HIV OTC, Hepatitis C, Influenza Ag & Ab • 2010-2014 – Participate in New Markets Via OEM Agreements, Strategic Alliances, M&A – Respiratory, Cardiac, Auto-Immune – Veterinary, Food, Environmental – Readers – Molecular Technologies Slide 8: DPP® HIV 1/2 Oral Fluid Assay • $60MM/6MM Unit US Market Growing ~15%/Year • International Studies Completed in 2009 • US Clinical Trials Commenced Q1 2010 • Anticipate PMA approval 2011-12 • OTC Opportunity Slide 9: DPP® Syphilis Screen & Confirm • First POCT For Syphilis In US – Estimate $30MM Potential Market • Provides Better Indication Of Active Disease • Enables Confirmation & Treatment At POC • Pre-natal Testing •International Evaluation Ongoing •Anticipate 510(K) Clearance in 2011 Developed in collaboration with the U.S. Centers for Disease Control Slide 10: OEMContracts with FIOCRUZ • Four Products Under OEM Agreements with FIOCRUZ – Following Successful $8MM Tech. Transfer Program Completed 2004-2009 • Two Regulatory Approvals in Brazil Received June, Sept of 2010 – – Anticipate Initial Orders in Q4 2010 Possible New Agreements Slide 11: In Development: DPP® INFLUENZA Multiplex Flu A & B Test & 6 Strain Immunity Test • Large Established Market for Flu A&B tests • Chembio’s First Antigen Detection Test with DPP • Prototype Shows Improved Performancev. Established Tests • In Addition: $900,000 Contract signed Dec. 2009 with CDC for 6-band Multiplex Immune Status Test Slide 12: In Development: Hepatitis-C (HCV) & HIV/HCV Comb. Oral Fluid • Estimated 3MM HCV Infections in US – Only 22% Diagnosed – 25% Co-infection with HIV – Major Cause of Liver Disease – New therapeutics from Vertex, etc. will drive demand for Dx • No HCV Point of Care Test in US • Chembio Participating in Pre-Clinical CDC Study with both prototypes – Data Being Submitted for Publication Slide 13: $7B Global Point-of-Care Test (POCT) Market Europe $3,254 (52%), U.S. Hosp. $1,772 (28%), U.S. Decentralized Sites $591 (9%), etc (see PDF for more details). At 7% Projected Increases, even with Large Low-Growth Segments (e.g., Glucose), Global POCT Market is Fastest Growing Segment of $39.5B In-Vitro Diagnostics Market, Projected to Reach $8.8B by 2012 Source: Independent MarketResearch Report Slide 14: Financial Summary • Historical – >33% Five CAGR Sales; Profitable 2009 and through June YTD – Improving Gross Margins, Increased R&D, Controlled SG&A • Increased US Sales, R&D & License Income, Operating Improvements; Potential Receipt of Additional Grants (NIH, QTDP) – $1MM Debt Extinguished Q2 2010 • Q4 2010 Outlook – Awarded $1.5MM of Grants Q4 2010 (QTDP); others pending (NIH) – CDC Grants to States Could Improve Q4 US Market (Alere) Results – International Orders Reported in Q3 and potential Brazil revenue to Produce >15% YOY Revenue Growth – Oral Fluid HIV Test Clinical Trial Expenditures Slide 15: Selected Comparative Historical Financial Results For the Years Ended $ (000s ) Total Revenues $ Cost of sales Gross Profit % R&D Expense SG&A Expense Operating Income (Loss) Other Inc. (Expense) (8 ) ) Net Income (Loss) - Stkhldrs ) ) ) Pref. Stock Expenses - - Net Loss $ $ ) $ ) $ ) Net Income (Loss) - per Share $ $ ) $ ) $ ) Avg. No. Shares (Millions) Working capital $ Total assets Total liabilities Equity (Deficit) ) Slide 16: Selected Comparative Historical Financial Results Three Mos Ended Nine Mos Ended $(000s) - UNAUDITED Sept 30 2010 Sept 30 2009 Sept 30 2010 Sept 30 2009 Net Product Sales $ License & royalty revenue 62 31 84 R&D milestone and grant revenue Total Revenues $ Cost of sales Gross Profit % R&D Expense SG&A Expense Operating Income Other Inc. (Expense) (9
